MICHAEL A. LUKES, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentLukes v. CommissionerDocket No. 29000-85.United States Tax CourtT.C. Memo 1988-116; 1988 Tax Ct. Memo LEXIS 141; 55 T.C.M. 410; T.C.M. (RIA) 88116; March 16, 1988.  Michael A. Lukes, pro se. James B. Ausenbaugh, for the respondent.  SWIFTMEMORANDUM FINDINGS OF FACT AND OPINION SWIFT, Judge: Respondent determined a deficiency in petitioner's Federal income tax liability for 1981 and additions to tax as follows: Petitioner's estimate of the total business-related expenses incurred by him that were not reimbursed by Northridge Securities, in 1981 are as follows: Type of Expense1981 EstimateLong Distance Telephone Calls$ 6,000Cards and Stationery500Postage Stamps300Business Luncheons480Extension on Trade Dates1,200Write-off Charges3,000Total$ 11,480Write-off charges involved situations where petitioner's clients neglected1988 Tax Ct. Memo LEXIS 141">*142  to pay amounts due on their accounts with Northridge Securities.  In those situations, petitioner had to pay the delinquent amounts, apparently without reimbursement from the clients. Petitioner was considered by Northridge Securities to be an independent contractor.  Commission payments to him from Northridge Securities in 1981 totaled $ 24,618.  Petitioner, however, did not make any estimated tax payments in 1981, nor did he file a 1981 Federal income tax return. OPINION Petitioner claims that in spite of his failure to document expenses related to his brokerage income, his estimates of those expenses should be allowed.  Petitioner also claims that, based The business-related luncheons are governed by section 274(d) which requires substantiation by adequate records or by sufficient evidence corroborating the taxpayer's own statement to support a deduction therefor.  Based on petitioner's general testimony, we cannot estimate any amount for allowable business luncheons.  Sec. 1.274-5, Income Tax Regs.On the facts of this case, petitioner's failure to file a return and keep adequate books and records relating to his business income and expenses establishes his liability1988 Tax Ct. Memo LEXIS 141">*143  for the additions to tax.  Stovall v. Commissioner,762 F.2d 891">762 F.2d 891, 762 F.2d 891">895 (11th Cir. 1985), affg. a Memorandum Opinion of this Court; Smith v. Commissioner,66 T.C. 622">66 T.C. 622, 66 T.C. 622">651 (1976), revd. and remanded on another issue 601 F.2d 196">601 F.2d 196 (5th Cir. 1979). 2Decision will be entered under Rule 155.Footnotes2. Hable v. Commissioner,T.C. Memo. 1984-485↩.